
	
		II
		110th CONGRESS
		1st Session
		S. 1849
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2007
			Mr. Smith introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that wages paid to unauthorized aliens may not be deducted from gross income,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Lawful Worker Tax Deduction
			 Act.
		2.Clarification
			 that wages paid to unauthorized aliens may not be deducted from gross
			 income
			(a)In
			 generalSubsection (c) of section 162 of the Internal
			 Revenue Code of 1986 (relating to illegal bribes, kickbacks, and
			 other payments) is amended by adding at the end the following new
			 paragraph:
				
					(4)Wages paid to or
				on behalf of unauthorized aliens
						(A)In
				generalNo deduction shall be allowed under subsection (a) for
				any wage paid to or on behalf of an unauthorized alien, as defined under
				section 274A(h)(3) of the Immigration and Nationality Act
				(8 U.S.C. 1324a(h)(3)).
						(B)WagesFor
				the purposes of this paragraph, the term wages means all
				remuneration for employment, including the cash value of all remuneration
				(including benefits) paid in any medium other than cash.
						(C)Safe
				HarborIf a person or other
				entity is participating in the basic pilot program described in section 403 of
				the Illegal Immigration Reform and Immigrant Responsibility Act of
				1996 (8 U.S.C. 1324a note) and obtains confirmation of identity and
				employment eligibility in compliance with the terms and conditions of the
				program with respect to the hiring (or recruitment or referral) of an employee,
				subparagraph (A) shall not apply with respect to wages paid to such
				employee.
						.
			(b)6-year
			 limitation on assessment and collectionSubsection (c) of section
			 6501 of such Code (relating to exceptions) is amended by adding at the end the
			 following new paragraph:
				
					(11)Deduction
				claimed for wages paid to unauthorized aliensIn the case of a
				return of tax on which a deduction is shown in violation of section 162(c)(4),
				any tax under chapter 1 may be assessed, or a proceeding in court for the
				collection of such tax may be begun without assessment, at any time within 6
				years after the return was
				filed.
					.
			(c)Use of
			 documentation for enforcement purposesSection 274A of the Illegal
			 Immigration Reform and Immigrant Responsibility Act of 1996 is
			 amended—
				(1)in subparagraph
			 (b)(5), by inserting , section 162(c)(4) of the Internal
			 Revenue Code of 1986, after enforcement of this
			 chapter;
				(2)in subparagraph
			 (d)(2)(F), by inserting , section 162(c)(4) of the Internal
			 Revenue Code of 1986, after enforcement of this
			 chapter; and
				(3)in subparagraph
			 (d)(2)(G), by inserting section 162(c)(4) of the Internal
			 Revenue Code of 1986 or after or enforcement
			 of.
				(d)Availability of
			 informationThe Commissioner of Social Security shall make
			 available to the Commissioner of Internal Revenue any information related to
			 the investigation and enforcement of section 162(c)(4) of the
			 Internal Revenue Code of 1986, including any no-match
			 letter and any information in the suspense earnings file.
			(e)Effective
			 date
				(1)Except as provided
			 in paragraph (2), this Act and the amendments made by this Act shall take
			 effect on the date of the enactment of this Act.
				(2)The amendments made
			 by subsections (a) and (b) shall apply to taxable years beginning after
			 December 31, 2007.
				
